 

Exhibit 10.1

 

Amendment No. 3 to James D. Small’s Employment Agreement

 

This Amendment No. 3 (the “Amendment”), dated as of November 7, 2016 (the
“Effective Date”), is between Overseas Shipholding Group, Inc. (the “Company”)
and James D. Small (the “Executive”) and approved by International Seaways, Inc.
(“INSW”).

 

WHEREAS, the Company and the Executive have entered into an employment
agreement, dated February 13, 2015 and as amended on March 30, 2016 and August
3, 2016 (the “Employment Agreement”).

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.

 

WHEREAS, in connection with and immediately following the consummation of the
transactions (the “Closing”) contemplated by the Separation and Distribution
Agreement between the Company and INSW, expected to be entered into in
connection with the separation of INSW from OSG on terms and conditions agreed
to by INSW and OSG, the Employment Agreement will be assigned to INSW (the
“Assignment”).

 

WHEREAS, pursuant to Section 13(g) of the Employment Agreement, following the
Assignment, references to “the Company” in the Employment Agreement shall be a
reference to INSW.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, conditioned and effective upon the
occurrence of the Closing and the Assignment, the parties agree as follows:

 

1.The first “Whereas” clause in the Employment Agreement is hereby deleted in
its entirety and replaced with the following:

 

WHEREAS, the Company and Executive mutually desire that the Executive serve as
Chief Administrative Officer (“CAO”), Senior Vice President (“SVP”), Secretary
and General Counsel (“GC”) of the Company on the terms and conditions set forth
herein.

 

2.Section 1(a) is hereby amended by replacing “SVP, Secretary and GC” with “the
CAO, SVP, Secretary and GC.”

 

3.Section 2 is hereby deleted in its entirety and replaced with the following:

 

2. The Executive shall serve pursuant to the terms of the Agreement, as such may
be in effect from time to time, commencing on March 2, 2015 or such later date
as may reasonably be required by Executive’s current employer (such date, the
“Effective Date”) and shall continue until terminated (such period, the “Term”)
upon his “Separation from Service” with the Company in connection with any of
the events described in Section 4 hereof.

 

 

 

 

4.Except as provided herein, the terms and conditions of the Employment
Agreement shall remain in full force and effect and shall be binding on INSW in
the same manner and to the same extent as on the Company if no assignment to
INSW had taken place.

 

5.This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

 2 

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 

  James D. Small       /s/ James D. Small         Overseas Shipholding Group,
Inc.        /s/ Ian T. Blackley     Name: Ian T. Blackley   Title: President,
Chief Executive Officer and Director       International Seaways, Inc.       /s/
Lois K. Zabrocky     Name: Lois K. Zabrocky   Title: President

 

 3 

 

